United States Court of Appeals
                     For the First Circuit

Nos. 13-2139,
     13-2427
                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                 ALEXIS CANDELARIO-SANTANA, and
                      DAVID OQUENDO-RIVAS,

                    Defendants, Appellants.



                          ERRATA SHEET


     The opinion of this Court, issued on August 17, 2016, is
amended as follows:

     On page 11, line 20, "nature of setting" is replaced with
"nature of the setting".

     On page 33, line 3, the period after "Tse" is replaced with
a comma.